Citation Nr: 0409510	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residuals of a 
low back injury, variously diagnosed.

2.  Entitlement to service connection for residuals of a low back 
injury, variously diagnosed.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to November 
1966.

The issue on appeal arose from a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision in September 1998.

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding new 
and material evidence has changed as result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not applicable in 
this case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).


FINDINGS OF FACT

1.  In unappealed March 1989, July 1992, May 1995 and May 1997 
rating decisions the RO denied service connection for residuals of 
a low back injury, variously diagnosed; the veteran's chronic low 
back disability was considered to be etiologically related to 
intercurrent postservice low back injuries and not to any incident 
in active service.

2.  Evidence submitted since the last unappealed May 1997 RO 
rating decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

3.  The credible, probative, and competent medical evidence fails 
to establish an etiologic link or nexus between the veteran's 
current low back disability, variously diagnosed, first noted many 
years following separation from service and any incident of active 
service; the veteran's chronic acquired low back disability first 
arose following a series of intercurrent postservice injuries.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the last unappealed May 1997 rating 
decision wherein the RO denied the claim of entitlement to service 
connection for residuals of a chronic low back injury, variously 
diagnosed, is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2003).

2.  Chronic residuals of a low back injury, variously diagnosed, 
were not incurred in or aggravated by military service nor may 
arthritis of the low back be presumed to have been incurred 
therein.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show than in March 1966 he 
was a passenger in a rollover motor vehicle accident.  He stayed 
in the vehicle.  He was seen at private and service hospital 
facilities for neck and back pain.  Initial impressions revealed 
severe contusions of the back, suspected fracture of the 4th 
cervical vertebra and cervical myofacial strain.  X-rays of the 
cervical and thoracic spine were normal.  No fractures were 
confirmed on diagnostic workup.  He was given complete bed rest 
for three days.  No followup treatment was required.  

A November 1966 physical examination report for separation from 
service shows a normal clinical evaluation of the spine.  A 
neurologic evaluation was normal.  

A postservice VA hospital record in September 1988 shows as 
medical history that the veteran was status post disk herniation 
with discectomy and laminectomy in 1984 at L4-5 and decompression 
of the L5 root, recurrent herniation of L4-5 in September 1987 
with degenerative disk disease at L4-S1 requiring a laminectomy 
and discectomy at L4-5 on the right as well as fusion from L4-S1 
in 1988.  Also noted as medical history was a fracture of the 
cervical spine in a motor vehicle accident in 1964.

A February 1989 VA orthopedic examination report shows as medical 
history that the veteran reported sustaining a fracture of the 
cervical spine as a passenger in a motor vehicle.  

Also, the veteran noted that in December 1983 he sustained a work 
related injury to his back.  Additionally, he noted that in 1984 
he had a laminectomy because of radiating right lower extremity 
pain.  He returned to work in 1987 and sustained another back 
injury at work and in March 1988 a fusion of the lumbar spine was 
undertaken.  

An x-ray of the cervical spine was normal.  Following an objective 
examination the reported diagnosis was limited to a history of 
hairline fracture of the bone of the cervical spine, resolved 
without x-ray residuals of a fracture.

In a March 1989 rating decision the RO denied service connection 
for a chronic low back disability as not shown in service.  The 
onset of the veteran's chronic acquired low back disability was 
considered to be of traumatic postservice origin.  

Also, the RO denied service connection for a cervical spine 
disability.  It was indicated that the cervical spine symptoms in 
service were not more than acute and transitory in nature and 
resolved without any related chronic residual disability 
identified postservice.  The veteran was notified of the denial of 
his claim but did not appeal.  

In June 1992 the veteran filed a reopened claim of service 
connection for a low back disability.  Evidence submitted in 
support of his claim consisted of VA medical records dated in 1991 
and 1992 for various disorders.  Pertinent medical records dated 
in June 1992 noted treatment for low back pain due to a slip and 
twist injury involving the veteran's low back. 

In a July 1992 rating decision the RO found that new and material 
evidence had not been submitted to serve as a basis for reopening 
the previously denied claim.  The veteran was notified of the 
decision but did not file an appeal.

In April 1994 the veteran filed a reopened claim of service 
connection for a low back disability.

Evidence received in support of his claim included private 
hospital records showing treatment in early 1984 for low back 
symptoms due to a work related injury.  It was noted that while 
carrying a heavy load he slipped on a pipe and "twisted" his back.  
He was a carpenter by trade at the time.  While hospitalized a low 
back computerized tomography (CT) study and myelogram revealed 
herniated L-5 disk compressing the L5 nerve root, left greater 
than right.  Discharge diagnosis was acute herniated L4-L5 disk.  

In mid February 1984 he underwent L-4-5 right laminectomy and 
diskectomy at a private hospital.  Subsequently dated private 
medical records noted postoperative followup.  

Private hospital records in February 1988 show treatment for low 
back and right leg pain.  It was noted as medical history that the 
veteran had a back injury in 1984 treated conservatively.  He 
subsequently underwent low back surgery with good resolution of 
symptoms until mid September 1987 when he was working as a 
warehouseman.  He lifted a 60 pound box and developed acute low 
back pain radiating to the right lower extremity.  Diagnostic 
workup revealed disc protrusions of the lumbar spine.  He 
underwent lumbar laminectomy and diskectomy at L4-5 and a fusion 
from L4 to S1.

An August 1994 VA orthopedic examination report referred to a 
history of a motor vehicle accident in 1965 with low back trouble 
since that time.  Also noted was a history of low back surgery in 
the 1980's.  The examination findings revealed low back 
disabilities, variously diagnosed.

In a May 1995 rating decision the RO determined that the veteran 
had not submitted new and material evidence to warrant a reopening 
of the previously denied claim.  He was notified of the decision 
but did not file a timely appeal.

Evidence added to the record in April 1996 and January 1997 
consisted of copies of the veteran's service 201 file and VA 
medical records revealing treatment for low back symptoms in the 
1990's.  

In a May 1997 rating decision the RO determined that new and 
material evidence had not been submitted to warrant a reopening of 
the previously denied claim.  He was notified of the decision but 
did not file an appeal.  

In September 1998 the veteran filed the current reopened claim of 
service connection for a low back disability.

Evidence submitted in support of his current claim includes VA 
medical records referring to continued treatment for low back 
disability in the mid 1990's.  

A January 2001 private consultation report from R.L.R., M.D., 
shows that the veteran was seen for consultation only.  It was 
noted that the veteran gave a history of being in the military and 
being involved in a motor vehicle accident in 1965.  He stated 
that he had had persistent back pain ever since that time.  

It was noted that the circumstances of the event, to the best of 
the veteran's recollection, was that he was riding in the back 
seat of a military vehicle and was involved in a motor vehicle 
accident, sustaining an injury to his lumbar spine.  He noted 
having persistent pain and conservative treatment up to the early 
1980's when he began a series of four low back surgeries.  

The private physician opined that based on the veteran's history 
that it was most probable that the onset of low back symptoms were 
from the motor vehicle accident in service.

Also submitted were private and VA medical records referring to 
treatment for low back symptoms in the 1990's and early 2000.  

Also submitted were duplicate medical records previously 
considered by the RO in earlier unappealed rating decisions.

Also submitted were notarized statements from J.E.S. and his wife 
M.S.  

J.E.S., noted that he was the driver in the motor vehicle accident 
in 1965.  He remembered that the veteran was a passenger in the 
vehicle at the time and was treated for minor injuries to the 
back.  

M.S., noted being a passenger as well at the time of the 1965 
motor vehicle accident and recalled that the veteran sustained 
minor injury to the back.  

In April 2003 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  The 
veteran stated that his chronic low back disability was  related 
to the lumbar spine injury sustained in a motor vehicle accident 
while on weekend liberty pass in service.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  See 
38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations provide 
that an appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been furnished, 
a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that the 
prior holdings in Justus and Evans that the evidence is presumed 
to be credible was not altered by the CAFC decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.

If VA determines that new and material evidence has been presented 
under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is manifested 
to a degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003) 

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or diagnosis 
including the word "chronic." Continuity of symptomatology is 
required where the condition noted during service is not in fact 
shown to be chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2003).

If a disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is continuity of 
symptomatology post service. 38 C.F.R. § 3.303(b) (2003).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

Since the veteran's claim of service connection for a low back 
disability is based on a noncombat event the provisions of 38 
U.S.C.A. § 1154(b) are not for consideration.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the CAVC in 
Morton v. West , 12 Vet. App. 477 (1999) withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim that 
is not well grounded.  

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 
(August 29, 2001) (codified as 38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to substantiate a 
claim), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 2003), the 
CAFC determined that the VCAA had no  retroactive application to 
claims pending on the date of the VCAA's enactment, November 9, 
2000.  Accordingly, Karnas v. Derwinski  , 1 Vet. App. 308 (1991), 
and Holliday v. Principi, 14 Vet. App. 280 (2001) were overruled 
to the extent they conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to substantiate 
the appellant's claim.  In the case at hand, the Board is 
satisfied that the duty to notify and the duty to assist have been 
met to the extent necessary under the new law.  

During the appeal period the RO formally notified the veteran of 
the VCAA of 2000 with respect to the issues on appeal.  Also, he 
was advised of evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not identified any outstanding medical evidence of 
treatment for residuals of a right knee injury.  As the United 
States Court of Appeals for Veterans Claims (CAVC) has noted, the 
duty to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

The duty to notify has been satisfied, as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO also provided the veteran with the reasons his 
claim could not be granted based upon the evidence of record. 

The CAVC's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not  given prior to the first 
AOJ adjudication of the claims prior to November 9, 2000, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
notes that in VAOPGCPREC 
1-2004, VA General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the VA, 
upon receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must provide 
and which portion VA will attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 11 (Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (CAVC) stated that section 3.159(b)(1), 
explicitly, and section 5103(a), implicitly, require that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  Further, 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, VCAA notice has been fully satisfied.

Significantly, the Board notes that in a July 2003 statement the 
veteran stated that he had submitted all of the evidence that 
exits concerning his present appeal.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  Accordingly, there is 
no prejudice to him by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the Board finds that the duties to notify 
and to assist have been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

As VA has made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims on appeal, no further assistance 
is required to comply with the duty to assist as mandated under 
the VCAA of 2000. 


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to service 
connection for chronic residuals of a low back injury which the RO 
last denied in May 1997.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. App. 
523, 529 (1994).

In order to reopen a finally denied claim, there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last denied 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record, and not 
merely cumulative of evidence previously of record.

The Board recognizes that in May 1997 the RO confirmed and 
continued the denial of service connection for a chronic low back 
disability because the evidence submitted continued to lack an 
etiologic link between the veteran's chronic low back disability 
and any incident in active duty including the rollover motor 
vehicle accident.

Evidence has been recently submitted which was not in the record 
at the time of the May 1997 determination.  Importantly, the 
probative evidence submitted since the May 1997 rating decision 
primarily consists of a January 2001 favorable private medical 
opinion from R.J.R., M.D. 

The additional evidence is both new and material as it contributes 
to a more complete picture of the circumstances surrounding the 
claimed onset of a chronic low back disability.

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor redundant; 
and by itself or in combination with the other evidence, is so 
significant that it must be considered in order to fairly decide 
the merits of the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for chronic residuals of a low back injury is reopened.  
38 C.F.R. § 3.156(a).


Service Connection for a Chronic Low Back Disability

The Board may proceed in considering the issue of entitlement to 
service connection for chronic residuals of a low back injury on a 
de novo basis without prejudice shown to the veteran in view of 
the RO's complete review of the evidence on the merits in the July 
2003 supplemental statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Since the record is complete, there is no 
need to remand this case for additional development of the 
evidence.  In July 2003 the veteran stated that he had submitted 
all of the evidence which exits in connection with his appeal.

Also, the Board recognizes that the provisions of 38 U.S.C.A. § 
5103A(d) require VA to obtain medical examination or opinion if 
necessary to make a decision on a claim.  However, in this case 
the veteran's service medical records are silent for a chronic low 
back disability, however diagnosed.  The first evidence of a 
chronic low back disability was first noted many years following 
separation from service and arose at a time proximate with 
intercurrent postservice low back injuries.  

As addressed below, the veteran has provided no competent evidence 
that his current low back disability, variously diagnosed, is 
associated with service.  Absent such evidence, the Board has no 
obligation to provide a medical examination.  Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As such, the Board finds 
that no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim and that the 
requirements of the VCAA have been met.  

A comprehensive review of the record shows that the competent 
medical evidence demonstrates that there is no nexus or etiologic 
link between the veteran's chronic acquired low back disability, 
variously diagnosed, first noted more than 15 years postservice 
and his remote period of active duty.

Specifically, the Board notes that pertinent service medical 
records fail to show evidence of a chronic low back disability in 
service.  The back symptoms and contusions noted as a result of a 
motor vehicle accident in service were not more than acute and 
transitory in nature and completely resolved prior to separation 
from active duty.  On physical examination in November 1966, for 
purposes of separation from active duty, a clinical evaluation of 
the low back was normal.  A neurologic evaluation was likewise 
considered normal.  

Importantly, the overwhelming postservice competent medical 
evidence first demonstrates the presence of an acquired chronic 
low back disability at a time dating more than 15 years following 
separation from active duty and attributes the onset of chronic 
low back disability, however diagnosed, to a series of postservice 
intercurrent low back injuries.  

The Board finds that the opinion by R.J.R., M.D., to have limited 
evidentiary weight.  It does not appear that the private physician 
had access to the veteran's claims folder or to the service 
medical records which detail the in-service rollover motor vehicle 
accident.  R.J.R., M.D., essentially indicated that his opinion 
relating the onset of the veteran's chronic low back symptoms to 
injury sustained in a motor vehicle accident in service was based 
solely on the veteran's reported history.

The Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The Board points out that the service medical records do not show 
that the veteran sustained a chronic low back disability in 
service.  The November 1966 separation physical examination 
reports showed the spine as normal.  The competent medical 
evidence consistently attributes the onset of an acquired chronic 
low back disability to intercurrent postservice injuries many 
years following separation from active service.  

Moreover, the statements submitted from other individuals in the 
motor vehicle at the time of the accident in service fail to show 
evidence of onset of a chronic low back disability.  Rather, both 
individuals recalled the veteran sustaining only minor injuries.  

The veteran's bare opinion, as a lay person, is of no probative 
value in light of the requirement for medical evidence linking a 
currently diagnosed chronic back disability with his active 
service.  The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Simply put, the competent and probative medical evidence of record 
fails to establish that the veteran has a current chronic low back 
disability, however diagnosed, that is linked to service on any 
basis.

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service connection 
for chronic residuals of a low back injury.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).





ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for chronic residuals 
of a low back injury, the appeal is granted to this extent only.

Entitlement to service connection for chronic residuals of a low 
back injury, variously diagnosed, is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



